707 S.E.2d 247 (2011)
In the Matter of J.D.
No. 501P10-1.
Supreme Court of North Carolina.
April 7, 2011.
Duncan B. McCormick, Lillington, for Jaworski, Michele.
Roger A. Askew, Deputy County Attorney, for Wake County Human Services.
Pamela Newell Williams, Guardian ad Litem, Raleigh, for J.D.
William S. Davis, Jr., Hampton, for Davis, William Scott.
Scott W. Warren, County Attorney, for State.
The following order has been entered on the motion filed on the 2nd of March 2011 by Respondent to Amend Petition for Discretionary Review:
"Motion Allowed by order of the Court in conference, this the 7th of April 2011."